~USDC IN/ND case 2:20-cv-00207-PPS-APR   document 3 filed 04/15/20 pageFiled:
                             45D02-2004-CT-000418                       1 of4/15/2020
                                                                              8       2:43 PM
                                                                                         Clerk
                                   Lake Superior Court, Civil Division 2                      Lake County, Indiana




 STATE OF INDIANA             )                           LAKE CIRCUIT / SUPERIOR COURT
                              ) SS:                       SITTING AT
 COUNTY OF LAKE               )                                             , INDIANA

 ROSElVIARY ANTONACOPULOS   )
       Plaintiff,           )
               V.           )                             Cause No.:
 CINTAS CORPORATE SERVICES, )
 INC. and UNKNOWN INDIANA   )
 RESIDENT CINTAS EMPLOYEE,  )
       Defendant.           )

                                           COIVIPLAINT

        Plaintiff Rosemary Antonacopulos, by and through their attorneys, Schlyer and Associates,

 P.C. as her Complaint against Defendants Cintas Corporate Services, Inc. and Unknown Indiana

 Resident Cintas Employee, states and alleges as follows:

    1. This is a civil action for injuries and damages sustained on or about September 27, 2019 at

        the ArcelorMittal Plant in East Chicago, Lake County; Iiidiana.

    2. Plaintiff Rosemary Antonacopulos, is currently and at all relevant times, an adult resident

        of Lake County, Indiana.

    3. Upon information and belief, Defendant Cintas Corporate Services, Inc. (Defendant

        Cintas) is a corporation organized under the laws of the State of Ohio.

    4. Upon information and belief, Defendant Cintas' corporate office is currently located in

        Cincinnati, Ohio.

    5. Upon information and belief, Defendant Cintas' home office is located at 6800 Cintas Blvd,

        Cincinnati, Ohio.

    6. Defendant Cintas owns and operates a factory in Hammond, Indiana.




                                                 Page 1
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 2 of 8



    7. Defendant Cintas has dozens of employees who live in Northwest Indiana. l

    8. Defendant Cintas has dozens of employees who live in Lake County, Indiana.

    9. Upon information and belief, Defendant Cintas provides a variety of solutions to help

        improve a company's image, protect your business, and save you money.

    10.Upon information and belief, Defendant Cintas provides uniform and apparel solutions,

        facility services, first aid and safety services, fire protection services, training and

        compliance services, flame resistant clothing for businesses, tile and carpet cleaning

        services, and restroom and hygiene solutions.

    11.Upon information and belief, Defendant Cintas provides mat services, towel services,

        restroom supplies, microfiber cleaning, tile and carpet cleaning, parts cleaner, cleaning

        chemicals, mop services, restroom cleaning, and coil cleaning.

    12.Upon information and belief, Defendant Cintas has several mat and carpet solution options

        to meet the various needs of the businesses they serve.

    13.Upon information and belief, Defendant Cintas provides mat services to its customers by

        providing no upfront inventory investments for their customers.

    14.Upon information and belief, Defendant Cintas delivers fresh, clean mats on a regular

        schedule to meet the needs of their customers.

    15.Upon information and belief, Defendant Cintas has flexible programs to meet the changing

        needs of their customers.

    16.Upon information and belief, Defendant Cintas services Northwest Indiana from their

       Hammond, Lake County Indiana location.



1 PlaintifP Rosemary Antonacopulos will conduct discovery to identify the Unknown Indiana Resident

Cintas Employee. Plaintiff will ask for leave to file an Amended Complaint and. properly serve the
Unknown Indiana Resident Cintas Employee.
                                                 Page 2
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 3 of 8



   17. Upon information and belief, Defendant Cintas is a janitorial equipment supplier in

      Hammond, Lake County, Indiana.

   18. Upon information and belief, Defendant Cintas has a business location at 1303 Kenwood

      Street, Hammond, Lake County, Indiana.

   19. Upon information and belief, Defendant Unknown Indiana Resident Cintas Employee

      (Defendant Employee) is a resident of the State of Indiana.

   20. Upon information and belief, Defendant Employee works out of a Defendant Cintas

      location in Hammond, Lake County, Indiana.

   21. Defendant employee delivered fresh mats to the ArcelorMittal Plant in East Chicago, Lake

      County, Indiana.

   22. Defendant Employee did not follow long standing safety protocol when picking up the new

      dirty mats and replacing them with fresh mats.

   23. During the morning of September 27, 2019, Plaintiff Rosemary Antonacopulos was in the

      course of employment at ArcelorMittal in East Chicago, Indiana.

   24. At the same time, Defendant Employee, employee of Defendant Cintas was performing

      mat services on behalf of Defendant Cintas at ArcelorMittal.

   25. At all times relevant, unknown Defendant Cintas employee was in the course and scope of

      his employment with Defendant Cintas.

   26. Plaintiff Rosemary Antonacopulos walked out of the break room to back to her work

      station.

   27. Unknown Defendant Cintas Employee had improperly placed the mats in the walkway.

   28. As a result of the improperly placed mats Plaintiff Rosemary Antonacopulos fell.




                                            Page 3
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 4 of 8



   29. As a result of Defendants' failure to follow safety protocols Plaintiff Rosemary

       Antonacopulos was injured.

                                           COUNTI

       Plaintiff Rosemary Antonacopulos, by and through counsel, Schlyer & Associates, P.C.,

as Count I of her Complaint against Defendants Cintas Corporate Services, Inc. and Unnamed

Indiana Resident Cintas Employee, states and realleges as follows:

   3.0. Plaintiff re-alleges and re-incorporates all prior and subsequent paragraphs as and for

       paragraph 30 of Count I of this Complaint.

   31. Defendant Employee had a duty to its customers, customer's employees, contractors,

       invitees and the general public to protect and safeguard them while performing their jobs.

   32. Defendant Employee had a duty to its customers, customer's employees, contractors,

       invitees and the general public to follow safety protocol and perform their job safely.

   33. Defendant Employee had a duty to its customers, customer's employees, contractors,

       invitees and the general public to be careful, use good judgment and common sense while

       performing their jobs.

   34. Defendant Employee had a duty to its customers, customer's employees, contractors,

       invitees and the general public to not retain employees who cause injury to their

       customer, customer's employees, contractors, invitees and the general public, by not

       following safety protocol.

   35. Defendant Employee breached their aforementioned duties to Plaintiff by negligently,

       carelessly and/or recklessly committing the following acts or omissions, among others:




                                              Page 4
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 5 of 8



          a. Failing by the exercise of reasonable care to discover the dangerous condition

              posed by the actions of its employees, which condition provided an unreasonable

              risk of harm to Plaintiff;

          b. Failing to operate in a reasonably careful and prudent manner;

          c. Failing to exercise reasonable care to protect its customers, customer's

              employees, contractors, invitees and the general public against danger, when it

              knew or should have known that its invitees would not realize the danger or

              would fail to protect themselves against the danger;

          d. Placing rolled mats in the walkway;

          e. Placing rolled mats in an unexpected place;

          f. Failing to place rolled mats in a cart as required by safety protocols;

          g. Failing to exercise reasonable care to protect Plaintiff against danger posed by its

              actions, when it knew or should have known that Plaintiff would not realize the

              danger or would fail to protect herself against the danger posed by pulling on

              hoses while she was walking down the hallway;

   36. Upon information and belief, all times relevant, Defendant Employee was acting in the

      course of employment with Defendant Cintas.

   37. As a direct and proximate result of the negligence, carelessness, and/or recklessness of

      Defendant Cintas, particularly Defendant Employee, Plaintiff Rosemary Antonacopulos

      sustained injuries and damages, including but not limited to, the following:

          a. Bodily injuries;

          b. Permanent disability;

          c. Lost wages;



                                             Page 5
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 6 of 8



            d. Lost benefits;

            e. Loss of normal use;

            f. Loss of normal life;

            g. Past, present and fiiture pain and suffering and inconvenience; and

            h. Past, present and future medical expenses.

        WHEREFORE, Plaintiff prays for judgment against Defendants, in an amount sufficient

    to compensate her for losses, costs of this action, and for all other further just and proper

    relief in the premises.

                                             COiJNT II

        Plaintiff Rosemary Antonacopulos, by and through counsel, Schlyer & Associates, P.C.,

 as Count I of her Complaint against Defendants Cintas Corporate Services, Inc. and Unnamed

 Indiana Resident Cintas Employee, states and realleges as follows:

    38. Plaintiff re-alleges and re-incorporates all prior and subsequent paragraphs as and for

        paragraph 38 of Count I of this Complaint.

    39. Upon information and belief Defendant Employee was an employee and/or agent of

        Defendant Cintas at the time of the fall.

    40. Upon information and belief Defendant Employee was acting within their normal course

        of employment and/or agency relationship with Defendant Cintas at the time of the fall.

    41. Defendant Cintas had a duty to customers, customer's employees, contractors, invitees and

        the general public, including Plaintiff Rosemary Antonacopulos, to ensure their employees

        were operating in a reasonably safe manner.




                                               Page 6
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 7 of 8



   42. Defendant Cintas breached the aforementioned duty in that they allowed Defendant

      Employee to operate in a negligent, careless, and/or reckless manner by committing the

      following acts and/or omissions, among others:

          a. Failing to have adequate and/or proper training relating to its employees;

          b. Failing to protect its customers, customer's employees, contractors, invitees and

              the general public from its employees;

          c. Failing to warn its customers, customer's employees, contractors, invitees and the   ~

              general public of its employees;

          d. Failing to ensure its employees follow the dictates of its customers;

          e. Failing to use the requisite degree of care that a reasonably prudent corporation

              would have used under the same or 'similar circumstances;

          f. Failing to exercise reasonable and prudent care for the safety of their business

              customers.

   43. As a direct and proximate result of the negligence, carelessness, andlor recklessness of

      Defendant Cintas, particularly Defendant Employee, Plaintiff Rosemary Antonacopulos

      sustained injuries and damages, including but not limited to, the following:

          a. Bodily injuries;

          b. Permanent disability;

          c. Lost wages;

          d. Lost benefits;

          e. Loss of normal use;

          £ Loss of normal life;

          g. Past, present and future pain and suffering and inconvetiience; and



                                             Page 7
USDC IN/ND case 2:20-cv-00207-PPS-APR document 3 filed 04/15/20 page 8 of 8



           h. Past, present and future medical expenses.

       WHEREFORE, Plaintiff prays for judgment against Defendants, in an amount sufficient

to compensate her for losses, costs of this action, and for all other further just and proper relief in

the premises.




                                                         Respectfully submitted,

                                                         SCHLYER & ASSOCIATES, P.C.



                                                         /s/David R. Novak
                                                         David R. Novak, #22494-45




                                         dURY DEMAND

        Plaintiffs by and through their counsel, Schlyer & Associates, demand trial by jury on all

issues contained herein.



                                                         Respectfully submitted,

                                                         SCHLYER & ASSOCIATES, P.C.



                                                         /sJDavid R. Novak
                                                         David R. Novak, #22494-45
SCHLYER & ASSOCIATES, P.C.
200 West 80th Place
Merrillville, Indiana 46410
219/757-0228
219/757-0231 (FAX)

                                                Page 8
